In the

 United States Court of Appeals
                For the Seventh Circuit

No. 10‐2795

RICARDO YONZON CALMA,
                                                           Petitioner,
                                 v.
ERIC H. HOLDER, JR., Attorney
General of the United States,
                                                          Respondent.

               Petition for Review of an Order of the  
                   Board of Immigration Appeals.
                          No. A026 702 335 


      ARGUED JUNE 14, 2011—DECIDED DECEMBER 5, 2011*

No. 10‐3973

OLEH KHOMYSHYN,

                                                           Petitioner,

                                 v.

ERIC H. HOLDER, JR., Attorney
General of the United States,

                                                          Respondent.



       *
        This opinion is released in typescript; a printed
version will follow.
2                                           Nos. 10‐2795 & 10‐3973


                 Petition for Review of an Order of the
                    Board of Immigration Appeals.
                            No. A088 187 224 



     SUBMITTED JUNE 14, 2011**—DECIDED DECEMBER 5, 2011***




    Before POSNER, ROVNER, and WOOD, Circuit Judges.
  WOOD, Circuit Judge.  The petitioners in these consolidated
cases,  Ricardo  Calma  and  Oleh  Khomyshyn,  have  a  great
deal  in  common.  Both  have  been  in  the  United  States  for
many  years  without  permission,  and  each  would  like  to
adjust  his  status  to  that  of  lawful  permanent  resident
through relatives who are legitimately in the United States.
When  the  time  came  for  an  immigration  judge  to  issue  a
decision, each was found ineligible for permanent residence
because of the lack of an approved family‐relative petition,
Form I‐130. Confronted with that obstacle, they asked the IJs
to continue the removal proceedings, but the IJs denied those
requests and ordered removal. We have consolidated their
petitions for review. Although we are satisfied that we have
jurisdiction  over  those  petitions,  we  find  no  abuse  of
discretion  in  the  judges’  rulings  and  thus  deny  both
petitions.



        **
         This court granted Khomyshyn’s unopposed
motion to waive oral argument. The case is therefore
submitted on the briefs. 
        ***
         This opinion is released in typescript; a printed
version will follow.
Nos. 10‐2795 & 10‐3973                                           3

                                 I
                                A
  Calma  is  a  citizen  of  the  Philippines  who  came  to  the
United  States  as  a  temporary  worker  in  1982.  In  1986  he
married Pamela Fuoss, a U.S. citizen, and she filed an I‐130
petition on his behalf. But during her interview in support of
the application and later in an affidavit, Fuoss admitted that
she  married  Calma  only  so  that  he  could  remain  in  the
United  States.  She  withdrew  her  petition,  prompting  the
legacy  Immigration  and  Naturalization  Services  to  place
Calma in deportation proceedings before an IJ. After Calma
failed to show up, the INS administratively closed the case
in September 1987.
  Calma reemerged 18 years later, in April 2005, when his
son Roderick, a U.S. citizen, filed a second I‐130 petition on
his behalf. The Department of Homeland Security approved
Roderick’s  petition  in  July  of  that  year,  and  in  September
Calma moved to restore his earlier deportation hearing (by
this  time  called  a  removal  proceeding)  to  the  calendar.
Calma indicated that once the proceeding was active again,
he would apply for permanent residence based on his son’s
approved I‐130 petition.
  Calma’s petition to restore the case was successful, though
as we shall see, a Pyrrhic victory. IJ Zerbe held a deportation
hearing, at which the judge found that Calma was deportable
for  overstaying  his  visa,  as  charged  in  the  1987
administrative‐closure order. Calma informed the IJ that he
was working to obtain an adjustment of status through his
son. In response, the IJ continued the hearing for a year to
give Calma time to apply for his adjustment of status and to
give the government an opportunity to perform necessary
background  checks.  At  the  next  hearing,  the  government
informed  Calma  that  it  intended  to  revoke  his  son’s  I‐130
petition  based  on  the  fraudulent  marriage  in  1986.  The  IJ
continued the matter a second time to await the resolution of
the revocation proceedings.
4                                        Nos. 10‐2795 & 10‐3973

  The  month  before  Calma’s  next  hearing,  DHS  revoked
Roderick’s  I‐130  petition  after  concluding  that  Calma
married  Fuoss  for  immigration  benefits.  The  agency
determined that the rebuttal evidence that Calma submitted,
including affidavits from Calma, his current wife, and the
couple who arranged the sham marriage, failed to refute the
1987  affidavit  filed  by  Fuoss  admitting  the  fraud.  DHS
concluded  that  the  1986  marriage  “was  not  valid  for
immigration purposes,” and that Calma’s fraud was a “good
and sufficient” reason to deny his son’s I‐130 petition. With
the I‐130 petition revoked, Calma no longer had a basis for
seeking permanent residence in  the United States. At that
point, he asked for a continuance so that he could appeal the
decision to revoke to the Board. The IJ accommodated this
request with a postponement until October 24, 2008.
  Unfortunately,  when  Calma  returned  on  that  date,  the
Board still had not resolved his appeal from the revocation
of  the  I‐130  petition.  Calma  asked  for  yet  another
continuance, but this time the IJ’s patience was at an end.
Commenting that he did not believe that any further delay
was  warranted,  he  denied  this  last  postponement  and
ordered Calma removed.
  The  Board  dismissed  Calma’s  appeal  from  the  order
denying  the  continuance  in  July  2010.  It  found  that  the
pending I‐130 appeal was insufficient cause for granting the
continuance.  Moreover,  the  Board  continued,  Calma  was
unable to show prejudice to his application for permanent
residence because he presented no evidence that his appeal
from the revocation of the I‐130 petition had been successful.
(This was putting it mildly; in fact, five months earlier the
Board  had  dismissed  Calma’s  appeal  of  the  revoked  visa
petition, citing Calma’s fraudulent marriage. Calma did not
petition for review of that decision.) The petition for review
now  before  us  in  No.  10‐2795  is  from  this  decision  of  the
Board.  This  was  a  final  decision  that  discussed  only  the
continuance  question;  its  practical  effect  was  to  leave
undisturbed the IJ’s decision that Calma was removable as
charged.
Nos. 10‐2795 & 10‐3973                                             5

                                 B
   Khomyshyn’s case is somewhat less complicated. He is a
citizen of Ukraine who came to the United States on a tourist
visa  in  2000.  He  appeared  at  his  first  hearing  before  an
immigration  judge  in  March  2009  and  asked  IJ  Zerbe  to
continue  his  case  so  that  his  wife,  who  was  herself  a
permanent  U.S.  resident  at  the  time,  could  file  an  I‐130
petition on his behalf. Khomyshyn explained that they were
waiting  to  submit  the  petition  until  his  wife  became  a
naturalized citizen, a status she would have been eligible to
begin seeking five months later. (Oddly, the record is silent
about  her  later  actions.  More  than  two  years  have  passed
since  the  IJ’s  decision,  but  Khomyshyn  has  not  revealed
whether his wife has since naturalized. He concedes that at
the time of briefing the immediate‐relative petition had not
been submitted.) He urged that as the spouse of a citizen he
would be immediately eligible for adjustment of status, but
as the spouse of a permanent resident he would be subject to
DHS’s “priority‐date” system and would thus have to wait
several years before becoming eligible for this relief. 
  The  IJ  denied  the  continuance  request  and  ordered
Khomyshyn removed. The IJ noted that Khomyshyn’s wife
had not yet filed an immediate‐relative petition on his behalf
and concluded that even if she had, a continuance would still
be inappropriate because, as a permanent resident, it would
take  more  than  four  years  for  her  to  confer  a  benefit  on
Khomyshyn. Although the IJ recognized that the wait would
be  reduced  if  Khomyshyn’s  wife  became  a  citizen,  he
thought it “inappropriate to assume that she would qualify
for . . . naturalization.” In general terms, the IJ explained that
he  considered  it  improper  to  continue  a  case  “so  that  the
alien can at some future unknown date accrue or develop an
equity which would qualify him for relief from removal,”
particularly  in  light  of  the  agency’s  goal  that  IJs  complete
cases within 18 months. 
  Khomyshyn’s appeal to the Board challenged only the IJ’s
order denying his request for a continuance until he could
6                                         Nos. 10‐2795 & 10‐3973

establish his eligibility for adjustment of status. The Board
noted that he did not otherwise challenge his removability.
Exercising  de  novo  review,  it  affirmed  the  IJ’s  decision  to
deny the continuance request. In so doing, it highlighted the
IJ’s  decision  to  deny  “the  continuance  request  because
[Khomyshyn’s] wife had not yet filed the I‐130” and the fact
that Khomyshyn “could not establish visa availability as the
spouse of a lawful permanent resident.” This reasoning, the
Board concluded, was consistent with the approach it had
announced in Matter of Hashmi, 24 I. & N. Dec. 785, 790‐91
(B.I.A.  2009),  a  precedential  decision  providing  a  non‐
exhaustive  list  of  factors  that  IJs  should  consider  when
deciding a request for a continuance. The Board criticized the
IJ for taking into account his case‐completion goals, but it
concluded that remand was not necessary because that factor
was  not  the  IJ’s  primary  consideration.  Khomyshyn’s
petition for review, No. 10‐3973, seeks relief from the final
decision  of  the  Board  refusing  a  continuance  and  thus
ordering his removal.


                                 II
  Both petitioners argue that the IJ (coincidentally, the same
one)  abused  his  discretion  in  denying  their  requested
continuances. But before we address that question, we must
decide whether we have jurisdiction over these two petitions
for  review.  In  Kucana  v.  Holder,  130  S.  Ct.  827  (2010),  the
Supreme Court held that the jurisdiction‐stripping language
of 8 U.S.C. § 1252(a)(2)(B)(ii) did not apply to actions of the
Attorney  General  made  discretionary  by  regulation,  as
opposed to statute. This led to a ruling in Kucana itself that
judicial review of a motion to reopen removal proceedings in
which the petitioner sought asylum was available, albeit only
for abuse of discretion. This was so despite the fact that the
ultimate question – whether to reopen – rests firmly within
the Attorney General’s discretion.
  The  BIA  must  reach  a  “final”  decision  on  the  overall
removal  proceeding  before  a  petition  may  be  filed  in  this
Nos. 10‐2795 & 10‐3973                                             7

court,  see  8  U.S.C.  §  1252(a)(1)  (providing  for  “[j]udicial
review of a final order of removal”), but no one disputes that
it has done so in both of the cases before us, even though the
central  legal  issue  relates  to  the  continuances.  A  “final”
judgment  in  a  civil  case  in  federal  court  is  also  normally
necessary  before  an  appeal  may  be  taken  to  the  court  of
appeals, see 28 U.S.C. § 1291, but that does not mean that the
appellant is limited to making arguments about the ultimate
merits  of  the  case.  We  review  bottom‐line  judgments  –  a
point  that  is  well  illustrated  by  the  rule  permitting  us  to
affirm  on  a  basis  not  argued,  as  long  as  it  finds  proper
support in the record. See, e.g., Ruth v. Triumph Partnerships,
577 F.3d 790, 797 (7th Cir. 2009); Winters v.  Fru‐Con Inc., 498
F.3d 734, 743 (7th Cir. 2007).  Interim rulings and alternative
theories alike are folded into the final judgment, and so the
appellant  may  assert  that  the  district  court  should  have
relied on a different ground, or granted a continuance, or
denied a motion in limine, or compelled certain discovery.
Just so here: Calma and Khomyshyn now face final orders of
removal,  but  their  petitions  do  not  attack  the  merits  of
Board’s decisions not to adjust their status. If they did, we
would be compelled to dismiss both petitions for review for
want  of  jurisdiction.  Instead,  Calma  and  Khomyshyn  are
asserting  that  the  IJ  ruled  prematurely;  they  want
continuances not for the purpose of digging up evidence that
already  exists,  but  to  allow  time  for  other  agencies  to
complete  their  work.  They  argue  that,  at  least  in  this
situation, a challenge to the denial of the continuance is not
covered by the jurisdiction‐stripping rule. This is a point that
deserves close attention. 
  In Calma’s case, the government assumes without analysis
that Kucana supports this court’s jurisdiction and that our
review is under the deferential abuse‐of‐discretion standard.
In  Khomyshyn’s  case,  in  contrast,  the  government  has
argued that Kucana holds only that our jurisdiction was not
eliminated  by  8  U.S.C.  §  1252(a)(2)(B)(ii),  which  removes
jurisdiction to review a decision of the Attorney General “the
authority for which is specified under this subchapter to be
8                                       Nos. 10‐2795 & 10‐3973

in the discretion of the Attorney General.” In Juarez v. Holder,
599 F.3d 560 (7th Cir. 2010), however, decided two months
after  Kucana,  we  commented  that  Kucana  did  not  affect  8
U.S.C.  §  1252(a)(2)(B)(i),  which  removes  jurisdiction  over
“any judgment regarding the granting of relief under section
1182(h), 1182(i), 1229b, 1229c, or 1255 of this title.” See also
Leguizamo‐Medina v. Gonzales, 493 F.3d 772 (7th Cir. 2007). In
both of the cases before us, the ultimate decision (adjustment
of  status)  is  governed  by  one  of  the  statutes  listed  in
section  1252(a)(2)(B)(i)  –  specifically,  section  1255,  which
governs adjustment of status – and so the question before us
is  whether  we  have  jurisdiction  to  review  the  denial  of  a
continuance  sought  for  the  purpose  of  deferring  final
decision in that kind of case. Although Kucana is informative,
it does not definitively resolve this issue. Indeed, the Court
specifically  left  open  “the  question  whether  review  of
[decisions  made  discretionary  by  regulation]  would  be
precluded if the court would lack jurisdiction over the alien’s
underlying claim for relief.” Kucana, 130 S. Ct. at 839 n.17. 
  The government argues that because Khomyshyn’s request
for a continuance is “ancillary” to his underlying request for
adjustment of status (and it might have said the same about
Calma),  this  court  lacks  jurisdiction  under  8  U.S.C.  §
1252(a)(2)(B)(i). It finds support for this position in our pre‐
Kucana  decisions  in  Leguizamo‐Medina,  supra;  Martinez‐
Maldonado  v.  Gonzales,  437  F.3d  679,  683  (7th  Cir.  2006)
(precluding  judicial  review  over  motions  to  reopen  or
reconsider where court lacked ability to review underlying
claim); and Dave v. Ashcroft, 363 F.3d 649, 652 (7th Cir. 2004)
(same). It also points to two post‐Kucana decisions, Juarez, 
599 F.3d 560, and Pawlowska v. Holder, 623 F.3d 1138 (7th Cir.
2010), both of which it reads as adopting a broad reading of
Leguizamo‐Medina. A closer look at Juarez and Pawlowska and
similar decisions in other circuits, however, reveals that the
rule may not be as absolute as the government suggests. The
rationale of our decision in Subhan v. Ashcroft, 383 F.3d 591
(7th Cir. 2004), also points toward a more nuanced approach
to this question. 
Nos. 10‐2795 & 10‐3973                                           9

   The best starting point for evaluating these arguments is
with the decision in Leguizamo‐Medina. In that case, decided
three years before Kucana, petitioner Leguizamo‐Medina had
applied  for  adjustment  of  status  as  the  spouse  of  a  U.S.
citizen. At the hearing evidence emerged suggesting that the
marriage was a sham.  Leguizamo‐Medina’s husband then
withdrew  his  immediate  relative  petition,  but  later  he
submitted a new affidavit swearing that the marriage was
genuine.  The  IJ  resolved  matters  with  a  finding  that  the
marriage  was  phony;  this  meant  that  Leguizamo‐Medina
was not of good moral character and thus was not entitled to
cancellation of removal under 8 U.S.C. § 1229b (one of the
statutes mentioned in § 1252(a)(2)(B)(i)). The BIA agreed, and
the petitioner then advanced to this court. 
  We acknowledged that questions of law were reviewable 
pursuant  to  §  1252(a)(2)(D),  but  we  pointed  out  that
Leguizamo‐Medina was raising only two arguments: first,
that the IJ should have believed her testimony rather than
her husband’s, and second, that the IJ abused his discretion
by declining to grant a continuance so that the  husband’s
sister could testify. 493 F.3d at 774. We characterized both of
those arguments as factual and thus concluded that neither
fell within the scope of § 1252(a)(2)(D). We commented on
the issue that was eventually resolved in Kucana (whether
subpart  (B)(ii)  bars  review  only  of  decisions  made
discretionary by statute), but put that to one side since the
relevant subpart for her case was (B)(i). The latter subsection,
we said, “forecloses all review of decisions denying requests
for cancellation of removal.” We then continued as follows:
    When an alien seeks not deferral of final decision, but
  just  an  opportunity  to  present  more  evidence,  it  is
  difficult to see how one could “review the denial of a
  continuance”  at  all.  The  thing  being  reviewed  (when
  review is authorized) is the agency’s final decision (here,
  a decision not to cancel the petitioner’s removal). In an
  appeal from a district court, we don’t “affirm the order
  sustaining the hearsay objection” or anything similar; we
  review  the  final  decision  (see  28  U.S.C.  §  1291)  to
10                                      Nos. 10‐2795 & 10‐3973

  determine  whether  the  steps  leading  to  that  decision
  were erroneous (and, if erroneous, whether they were
  harmless).  Just  so  here  –  with  the  difference  that
  § 242(a)(2)(B)(i) puts the decision beyond review, and
  thus insulates the choices leading to that decision. When
  a decision is unreviewable, any opinion one way or the
  other  on  the  propriety  of  the  steps  that  led  to  that
  decision would be an advisory opinion.
Id. at 775. 
  This  rationale,  as  the  Leguizamo‐Medina  court  implicitly
acknowledged, is in real tension with the holding in Subhan.
There  we  considered  the  question  whether  section
1252(a)(2)(B)(i) barred consideration of an IJ’s refusal to grant
a  continuance  to  an  alien  who  was  waiting  for  the
Department of Labor to issue a certificate allowing him to be
employed  in  the  United  States.  383  F.3d  at  593.  The  only
comment the judge made as he ruled on Subhan’s request
was that Subhan might eventually be able to acquire lawful
permanent resident status based on his employment, but that
he was not eligible yet for that relief. This, as we pointed out,
was a statement of the obvious. It was a description of what
was going on, rather than an explanation or a reason.
  In finding this decision reviewable, and outside the bar of
(B)(i), we observed that Subhan was not asking us to review
an  adjustment‐of‐status  decision  –  something  that  would
have been barred by section 1255. Instead, he was asking us
to review the propriety of the continuance – that is to say,
whether the Board’s decision to render its final ruling on the
merits  of  the  1255  petition  when  it  did  was  procedurally
sustainable.  (Part  of  our  opinion  examined  the  question
whether  review  was  barred  by  (B)(ii),  but  that  is  of  no
moment in the present case.) We concluded that Congress
would  not  have  wanted  “to  place  beyond  judicial  review
decisions  by  the  immigration  authorities  that  nullif[y]  the
statute.”  383  F.3d  at  595.  Otherwise,  “immigration  judges
[could] with impunity refuse to grant one‐week continuances
to persons in Subhan’s position. And that would sound the
Nos. 10‐2795 & 10‐3973                                          11

death knell for the request, since unlike most grounds for
adjustment of status, adjustments based on employment, like
those based on marriage to a U.S. citizen, cannot be pursued
once the alien has been removed from the United States.” Id.
An allegation that the agency has “nullified” a statute surely
raises a legal question, cognizable under § 1252(a)(2)(D).
   That conclusion alone would be enough to permit us to see
if  a  comparable  problem  taints  either  Calma’s  or
Khomyshyn’s cases. There is more, however, that must be
said about the logic of the excerpt from Leguizamo‐Medina
that we have reproduced above. It is true, as the government
argues,  that  Juarez  and  Pawlowska  appear  at  first  blush  to
reaffirm  Leguizamo‐Medina  even  after  Kucana.  But  there  is
reason to question this conclusion. In Juarez, we noted that in
cases  where  jurisdiction  exists  to  review  the  underlying
claim for relief, Kucana now requires the review of denied
continuances for abuse of discretion. See 599 F.3d at 564‐65.
It  was  only  in  a  footnote  that  the  court  suggested  that
Leguizamo‐Medina was “unaffected by Kucana.” Id. at 565 n.4.
More importantly, Juarez was a case in which the petitioners
sought “various forms of relief from removal,” at least one of
which – asylum – was subject to judicial review. 599 F.3d at
561.  The  comment  about  Leguizamo‐Medina  was  thus
unnecessary to the outcome. There is also less to Pawlowska
than  meets  the  eye.  There,  although  the  IJ  had  denied  a
continuance  where  the  underlying  request  was  for
adjustment of status to permanent residence, there was no
need  for  this  court  to  decide  whether  that  denial  was
reviewable, because the IJ had made clear that he intended
to exercise his discretion to deny the request for adjustment
because of previous visa fraud in any event. 623 F.3d at 1140.
Only  after  concluding  that  this  merits‐based  reason  was
sufficient  to  preclude  review  did  the  court  comment  that
Leguizamo‐Medina bars review of a continuance decision that
is “ancillary” to any of the forms of relief mentioned in (B)(i). 
  Other  circuits  have  also  stopped  short  of  adopting  the
strong  version  of  Leguizamo‐Medina.  They  have
acknowledged  an  inability  to  review  analogous  cases
12                                       Nos. 10‐2795 & 10‐3973

without concluding that the absence of jurisdiction over the
merits  of  the  final  relief  sought  always  bars  review  of
procedural  requests  like  motions  for  a  continuance  or  to
reopen. See, e.g., Alzainati v. Holder, 568 F.3d 844, 849‐50 (10th
Cir.  2009)  (finding  jurisdictional  significance,  for
§ 1252(a)(2)(B)(i) purposes, in the ground on which the BIA
bases its decision, reserving possibility of an embedded due
process or other legal question); Vargas v. Holder, 567 F.3d
387, 390 (8th Cir. 2009) (considering implications of a broad
view  of  jurisdiction‐stripping  under  (B)(i)  for  motions  to
reopen a proceeding seeking relief for which review would
be unavailable, and rejecting such a rule); Obioha v. Gonzales,
431  F.3d  400,  405‐06  (4th  Cir.  2005)  (acknowledging  no
jurisdiction  to  review  a  decision  to  deny  cancellation  of
removal, but noting that the BIA “never got that far” and
finding reviewable its decision to deny a request to remand).
  The common theme that runs through these cases is the
importance  of  the  relation  between  the  resolution  of  the
procedural  request  and  the  disposition  of  the  underlying
claim. The court’s inability to review the underlying claim
for relief “is, standing alone, an insufficient basis to preclude
review” of a related procedural motion. Alzainati, 568 F.3d at
849. Instead, judicial review is foreclosed by § 1252(a)(2)(B)(i)
only  if  the  agency’s  rationale  for  denying  the  procedural
request also establishes the petitioner’s inability to prevail on
the  merits  of  his  underlying  claim.  That  was  the  case  in
Pawlowska,  in  which  the  IJ’s  decision  rested  on  the
petitioner’s fraud. See, e.g., Mariuta v. Gonzales, 411 F.3d 361, 
365  (2d  Cir.  2005)  (“Where  a  denial  is  based  on  the  BIA’s
‘merits‐deciding’  analysis  of  the  alien’s  entitlement  to  the
ultimate relief sought, the denial [of a motion to reopen] may
properly  be  said  to  be  a  decision  ‘under’  the  statutory
provision providing that ultimate relief.”); Pilica v. Ashcroft,
388 F.3d 941, 948 (6th Cir. 2004) (“[A] motion to reopen that
does  not  involve  the  consideration  of  relief  on  the  merits
should  not  be  treated  as  ‘regarding’  the  granting  of
[permanent residence].”). 
     In  keeping  with  this  analysis,  we  have  asserted
Nos. 10‐2795 & 10‐3973                                           13

jurisdiction to review procedural rulings like continuances in
a number of cases decided after Kucana. Thus, for instance,
in Vahora v. Holder, 626 F.3d 907 (7th Cir. 2010), we had to
decide whether we had jurisdiction to review an IJ’s refusal
to close a petitioner’s case administratively so that it could be
joined  with  his  parents’  case.  Noting  there  that  Kucana
established  the  reviewability  of  an  alien’s  request  for  a
continuance, we applied similar reasoning to administrative
closures. Id. at 918. In Mozdzen v. Holder, 622 F.3d 680 (7th
Cir.  2010),  we  exercised  jurisdiction  over  the  denial  of  a
continuance in circumstances quite like those we face here –
that is, a case in which there is no jurisdiction to review the
underlying claim for relief. The Mozdzen petitioners sought
a  continuance  to  pursue  cancellation  of  removal  or
adjustment of status after having committed visa fraud by
falling into the trap laid by the sting known as Operation
Durango. Id. at 682; see also Wroblewska v. Holder, No. 10‐
1618, 2011 WL 3773457 (7th Cir. Aug. 24, 2011). Even though
we  would  not  have  been  able  to  review  the  petitioners’
applications for either cancellation or adjustment of status,
see 8 U.S.C. §§ 1229b and 1255, we said that “[w]e review
discretionary  decisions  such  as  denials  of  continuances
under  the  deferential  abuse  of  discretion  standard.”  Id.  at
684. In the end, this did the Mozdzens little good, as we went
on to find no abuse of discretion, but this was a ruling on the
merits rather than a jurisdictional decision. 
   We are persuaded that there are identifiable circumstances
under  which  a  critical  procedural  step  in  a  removal
proceeding, such as the denial of a continuance that is sought
for  purposes  of  allowing  another  agency  to  complete  its
review,  the  denial  of  a  motion  to  reconsider,  a  refusal  to
remand,  or  a  refusal  to  reopen  a  case,  lies  within  our
jurisdiction even though we are barred from evaluating the
BIA’s ultimate decision in the circumstances spelled out in
§  1252(a)(2)(B)(i).  [Because  this  opinion  reconciles  several
competing lines of authority within the circuit, it has been
circulated to all active judges pursuant to Circuit Rule 40(e). 
No judge in active service voted to hear these cases en banc.]
14                                       Nos. 10‐2795 & 10‐3973

Sometimes review will be possible because, as in Subhan, the
challenged action effectively nullifies the statutory scheme
and thus for all practical purposes raises a question of law.
Sometimes review will be possible because, as in Juarez, the
request for the unreviewable relief will be coupled with a
request for relief like asylum that is reviewable. If, however,
it is impossible to distinguish the challenged action from the
determination on the merits, then jurisdiction is lacking and
the petition must be dismissed.
  It is worth recalling that a central theme in Kucana was the
importance  of  judicial  review  to  protect  the  procedural
fairness of the agency process. As the Supreme Court put it,
motions to reopen are a “procedural device serving to ensure
that  aliens  are  getting  a  fair  chance  to  have  their  claims
heard.” 130 S. Ct. at 837. This purpose is, if anything, even
more important for aliens like Calma and Khomyshyn who
will be strictly barred from seeking review of the denial of
their  claims  for  adjustment  of  status.  Kucana  emphasized
“the presumption favoring judicial review of administrative
action.”  Id.  at  839.  It  noted  that  “[w]hen  a  statute  is
reasonably susceptible to divergent interpretation,” it should
be construed in a way that permits review. Id. The provision
here, § 1252(a)(2)(B)(i), prohibits judicial review of decisions
on adjustment of status, but it says nothing about review of
antecedent procedural decisions such as continuances that
shape the final outcome. We note that our sister circuits have
come to conflicting results on the question whether judicial
review  is  ever  available  in  cases  where  review  of  the
underlying claim for relief is foreclosed. Compare Thimran v.
Holder, 599 F.3d 841, 845 (8th Cir. 2010) (yes), with Freeman v.
Holder, 596 F.3d 952, 956 n.2 (8th Cir. 2010) (no); and compare
Assaad  v.  Ashcroft,  378  F.3d  471,  474  (5th  Cir.  2004)  (per
curiam) (no), with Rodriguez, 253 F.3d at 800 (yes, unless the
Board addressed the merits of the request for relief). 
  We should not confuse the unavailability of judicial review
with the unimportance of the kinds of relief that are covered
by § 1252(a)(2)(B)(i): waivers of inadmissibility (§§ 1182(h)
and  1182(i));  cancellation  of  removal  (§  1229b);  voluntary
Nos. 10‐2795 & 10‐3973                                          15

departure (§ 1229c), and adjustment of status (§ 1255). These
are all measures that Congress has chosen to make available
to deserving aliens; it has simply chosen at the same time to
make the competent agency’s decision on the merits of those
types  of  relief  final.  Sometimes,  when  a  continuance  is
requested, the court may not even know what is at stake. If,
for example, an alien has appeared before an IJ asking both
for asylum (a reviewable decision) or voluntary departure (a
non‐reviewable decision), and asks the IJ for a continuance
so  that  she  can  decide  which  one  to  pursue,  the  grant  or
denial  of  such  a  continuance  can  be  reviewed  without
upsetting the ultimate finality of the decision on the merits.
Jurisdiction is something that must be ascertainable ex ante;
it cannot depend on events that occur months or years after
the petition is filed. 
   In  summary,  decisions  like  the  rulings  on  continuances
that Calma and Khomyshyn have challenged, which do not
implicate the merits of a final unreviewable order but instead
merely defer the resolution of the merits so that the process
as a whole can be completed with integrity, may in the right
circumstances, and do here, fall within our jurisdiction. Dave
v.  Ashcroft,  363  F.3d  649,  if  it  survived  Kucana,  is
distinguishable from the cases before us  because all three of
the decisions at issue in Dave – a ruling on cancellation of
removal,  a  ruling  on  a  motion  to  reconsider  the  denial  of
cancellation,  and  a  ruling  on  the  refusal  to  reopen  the
proceeding  –  were  closely  linked  with  the  merits  of  the
unreviewable  decision  on  cancellation.  And  Huang  v.
Mukasey, 534 F.3d 618 (7th Cir. 2008), relied entirely on the
decision in Kucana from this court that the Supreme Court
reversed. See 533 F.3d 534 (7th Cir. 2008). Having satisfied
ourselves that we have jurisdiction over these petitions, we
can move on to the merits.


                                III
  Unfortunately for both petitioners, our discussion here will
be brief. The standard of review, as we have already noted,
16                                       Nos. 10‐2795 & 10‐3973

is one that gives great deference to the responsible IJ.  An IJ
has  the  discretion  to  grant  a  continuance  for  “good  cause
shown,”  see  8  C.F.R.  §  1003.29,  but  as  long  as  he  gives  a
reason for his decision, this court will uphold the decision
“unless  it  ‘was  made  without  a  rational  explanation,
inexplicably departed from established policies, or rested on
an  impermissible  basis  such  as  invidious  discrimination
against a particular race or group.’” Victor v. Holder, 616 F.3d
705, 708 (7th Cir. 2010), quoting Achacoso‐Sanchez v. INS, 779
F.2d 1260, 1265 (7th Cir. 1985); see Subhan, 383 F.3d at 595. In
addition,  the  principle  of  harmless  error  applies  to
administrative proceedings in general, and to immigration
rulings  in  particular.  See  Yuan  v.  Att’y  Gen.  of  the  United
States, 642 F.3d 420, 427 (3d Cir. 2011); Victor, 616 F.3d at 710;
Japarkulova v. Holder, 615 F.3d 696, 701 (6th Cir. 2010); Alam
v. Gonzales, 438 F.3d 184, 187‐88 (2d Cir. 2006); Ngarurih v.
Ashcroft, 371 F.3d 182, 191 n.8 (4th Cir. 2004). 
  In  Calma’s  case,  it  is  the  harmless  error  principle  that
dooms his effort to move ahead with his petition. The Board
has already dismissed Calma’s appeal from the revocation of
his  son’s  I‐130  petition.  That  decision  means  that  Calma
cannot show prejudice from the IJ’s denial of his continuance
motion.  Without  the  successful  I‐130  petition,  he  cannot
adjust his status. See 8 U.S.C. § 1255(a); Lockhart v. Napolitano,
573 F.3d 251, 254 (6th Cir. 2009); Afzal v. Holder, 559 F.3d 677,
678 (7th Cir. 2009); Labojewski v. Gonzales, 407 F.3d 814, 822
(7th  Cir.  2005).  No  amount  of  deferral  of  Calma’s
proceedings could have any effect on the final outcome. For
this reason, his petition for review must be denied.
   Khomyshyn faces a different problem. The IJ in his case
provided  a  sound  reason  for  denying  the  request  for  a
continuance.  The  judge  explained  that  four  years  was  too
long to wait to allow for Khomyshyn’s adjustment, and he
refused  to  speculate  about  the  ultimate  eligibility  of
Khomyshyn’s wife for naturalization (not to mention what
steps on her husband’s behalf she would or would not take
if she attained U.S. citizenship). Khomyshyn argues that the
IJ ignored his argument that his wife would soon be eligible
Nos. 10‐2795 & 10‐3973                                       17

for citizenship, but the record does not support him. The IJ
explicitly acknowledged this possibility, but then refused, in
the  absence  of  any  evidence  that  naturalization  was
necessarily  forthcoming,  to  assume  that  it  would  come  to
pass. There was no abuse of discretion in the IJ’s decision to
take  into  account  the  speculative  nature  of  Khomyshyn’s
hopes for later adjustment, as well as the potentially lengthy
time that would elapse while he waited. 


  For  these  reasons,  we  DENY  both  Calma’s  petition  for
review (No. 10‐2795) and Khomyshyn’s petition for review
(No. 10‐3973).